Exhibit 10.3

2010 DIRECTORS ANNUAL COMPENSATION PROGRAM

Alterra Capital Holdings Limited (the “Company”) has established the 2010
Directors Annual Compensation Program (the “Program”) to compensate the
non-employee directors of the Company for their service to the Board of
Directors (the “Board”) and its committees. The terms of the Program are as set
forth below.

 

  1. Eligibility. Any member of the Board who is not an employee of the Company
or a subsidiary of the Company (a “non-employee Director”) shall be entitled to
the compensation specified herein and shall be a “Participant” in the Program
from and after the earlier of (i) August 3, 2010 (the “Effective Date”) and
(ii) the date on which such Participant becomes a member of the Board and is
otherwise eligible to participate in the Program.

 

  2. Program Year. For purposes of this Program, the Program Year shall mean the
period beginning immediately following the consummation of the Company’s annual
general meeting of shareholders (“AGM”) and ending immediately prior to the
commencement of the next AGM, which period would generally be expected to be
approximately twelve (12) months in length. The first Program Year shall
commence on the Effective Date and extend until immediately prior to the
commencement of the Company’s next AGM.

 

  3. Stock Compensation. Subject to share availability under the Company’s 2008
Incentive Plan or any similar plan adopted by the Board, each Participant shall
be entitled to a grant of Company restricted common shares or restricted stock
units (at the election of the Participant) as set forth in the attached schedule
on the first business day following the AGM, provided that the Participant is a
non-employee Director as of such date. The Compensation Committee shall also
have the authority, in its discretion, to make grants of Company restricted
common shares or restricted stock units to Participants upon their election or
appointment to the Board. Any Company restricted common shares or restricted
stock units shall be granted under the Company’s 2008 Incentive Plan or any
similar plan adopted by the Board and shall be subject to the terms of the plan
and the applicable award agreement (including the adjustment provisions
thereof). Shares issued pursuant to this Paragraph 3 do not constitute a
separate source of common shares for the grant of equity compensation described
herein.

 

  4.

Cash Compensation. Each Participant shall be entitled to a cash amount as may be
recommended from time to time by the Compensation Committee of the Board and
approved by the Board consisting of (i) an annual retainer for services as a
non-employee Director during the Program Year; (ii) meeting fees for each
meeting of the Board or any committee (and each information session or
presentation) that the



--------------------------------------------------------------------------------

 

Participant attends in his or her role as a member of the Board or applicable
committee during the Program Year; and (iii) any other fees as may be deemed
appropriate for service as chairman of the Board or any committee, lead director
or otherwise.

 

  5. Common Shares in Lieu of Cash Compensation. Subject to the terms of the
Company’s procedures and policies regarding securities trading and equity award
grants, each as may be amended from time to time, Participants may elect to
receive Company common shares in lieu of any cash annual retainers, meeting fees
and/or other fees that would otherwise be payable to them by executing an
election form, substantially in the form attached hereto as Exhibit A, and
delivering it to the Company at least thirty (30) days prior to the anticipated
commencement of the Program Year. Pursuant to the terms of the election form, a
Participant shall make an election to receive common shares as a percentage of
cash compensation payable to the Participant ranging from 0% to 100% (in 25%
percent increments). Any fractional shares will be paid in cash notwithstanding
a Participant’s election.

Any election to receive Company common shares shall contain, and the Participant
shall make, the following representation:

“The Participant represents, warrants, agrees, acknowledges and covenants that
the Participant does not have in his or her possession, and is not electing to
receive common shares in lieu of cash compensation “on the basis of” (as defined
in Rule 10b5-1(b) under the Securities Exchange Act of 1934, as amended), any
material nonpublic information concerning the common shares or the business,
operations or prospects of the Company and is making the election in good
faith.”

Any such election to receive Company common shares shall be effective at the
commencement of the following Program Year and shall be irrevocable for such
Program Year. However, prior to the election deadline for the following Program
Year, a Participant may change his or her election for future Program Years by
executing and delivering a new election form to the Company. Elections shall
remain in effect for succeeding Program Years unless timely revoked. If no
election form is received in a timely manner, the annual retainer, meeting and
other fees for such Participant will be paid in cash. Any Company common shares
issued to Participants pursuant to such election will be issued under the
Company’s 2008 Incentive Plan or any similar plan adopted by the Board or any
distinct share registration in contemplation of this Program, subject to share
availability thereunder, and will be fully vested as of the date of grant.

 

  6.

Payment. Subject to any election made pursuant to Paragraph 5 hereof, each
Participant shall receive a lump sum cash payment of any annual retainer for the
following Program Year within 30 days following the consummation of the AGM,
subject to his or her service as a director on such payment date. For example,
for the Program Year commencing August 3, 2010, the annual retainer for such
Program Year



--------------------------------------------------------------------------------

 

will be paid in advance no later than September 2, 2010. Each Participant shall
receive a lump sum cash payment of any Board meeting and committee meeting fees
and any other fees owed for the prior Program Year within 30 days following the
conclusion of the Program Year and in all cases in the calendar year during
which the applicable Program Year ends. For example, assuming that the first
Program Year commences on August 3, 2010 and ends immediately prior to the
commencement of the AGM on August 3, 2011, meeting fees and any other fees will
be accumulated and paid within 30 days following August 3, 2011, or no later
than September 2, 2011. Each Participant may designate that his or her cash
payments (but not Company common shares) shall be paid to a third party by
notifying the Company of such designation in a manner established by the
Company. Each Participant who elects to receive Company common shares in lieu of
any cash annual retainers, meeting and/or other fees shall be issued such number
of Company common shares as are determined by dividing the amount of cash
compensation owed by the closing sales price of the Company common shares on the
payment date).

 

  7. Cessation of Service. Upon ceasing to be a non-employee Director, such
person will no longer be deemed a “Participant” and shall no longer be eligible
to receive Company common shares pursuant to the Program and any amounts owing
to such person pursuant to Paragraph 4 hereof shall be paid in cash within 30
days following cessation of his or her service as a non-employee Director. The
treatment of stock compensation granted pursuant to Paragraph 3 upon cessation
of service shall be governed by the terms of the applicable plan and award
agreement(s).

 

  8. Per Diem Compensation. To the extent that a Participant performs specific
tasks on behalf of and at the direction of the Board, the Board may determine to
compensate such Participant on a per diem basis in an amount equal to a meeting
fee or such other fee as the Board may deem appropriate.

 

  9. Expense Reimbursement. Participants shall be entitled to be reimbursed for
reasonable and customary out-of-pocket expenses incurred in attending meetings
of the Board and its committees, including airfare and accommodation expenses in
accordance with policies established by the Company. In no event will
reimbursements be made later than December 31 of the year following the year in
which the expense was incurred. Reimbursements in one calendar year shall not
affect the amount of reimbursements provided in any other calendar year and a
Participant’s rights pursuant to this Paragraph 9 shall not be subject to
liquidation or exchange for another benefit.

 

  10. Taxes. Any tax consequences that arise from participation in the Program
shall be the responsibility of the Participant.

 

  11. Governing Law. The Program shall be governed by the laws of Bermuda.

 

  12. Successors. All obligations of the Company under the Program shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger, consolidation, amalgamation,
purchase of all or substantially all of the business and/or assets of the
Company or otherwise.

 

  13.

Amendment and Termination. This Program may be amended or terminated at any time
by the Board,



--------------------------------------------------------------------------------

 

provided that, no amendment shall be given effect without the consent of a
Participant to the extent that it would have the effect of reducing the amount
payable to the Participant under the Program for periods prior to the effective
date of the amendment.

 

  14. No Right to Continued Board Membership. Nothing herein shall be construed
as giving a Participant the right to be retained as a non-employee Director. The
Board or any committee thereof may at any time fail or refuse to nominate a
Participant for election to the Board, and the shareholders of the Company may
at any election fail or refuse to elect any Participant to the Board free from
any liability or claim under this Program.

 

  15. Section 409A Compliance. The Program is intended to comply with
Section 409A of the Code and shall be interpreted accordingly. To the extent
required by Section 409A of the Code, any payments to be made to a Participant
upon such Participant’s cessation of service will be made only if such cessation
of service constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). The
Company makes no representations or covenants that this Program complies with
Section 409A of the Code.

 

  16. Administration. The Program shall be administered by the Compensation
Committee of the Board which shall be authorized to interpret the Program,
create rules for its administration and correct any defect or supply any
omission. The decisions of the Compensation Committee of the Board shall be
final and binding.



--------------------------------------------------------------------------------

CURRENT DIRECTORS FEES

(As of May 3, 2011)

 

Description

  

Fee

Director Annual Retainer    $50,000 Director Annual Retainer    5,000 restricted
common shares or 5,000 restricted stock units (at the election of the director)
Non-executive Chairman Annual Retainer    $100,000 Audit and Risk Management
Committee Chairman Annual Retainer    $25,000 Compensation Committee Chairman
Annual Retainer    $15,000 Other Committee Chairman Annual Retainer    $10,000
Board Meeting Fee    $2,500 Committee Meeting Fee    $2,500



--------------------------------------------------------------------------------

EXHIBIT A

ALTERRA CAPITAL HOLDINGS LIMITED

2010 DIRECTORS ANNUAL COMPENSATION PROGRAM

Non-Employee Director Election Form for

the Program Year Commencing [Insert date] (the “[TBA] Program Year”)

 

To: Alterra Capital Holdings Limited (the “Company”)

The undersigned, being a duly elected non-employee member of the Board of
Directors of the Company, hereby irrevocably elects, acknowledges and directs
that:

Election

The cash compensation payable to me for services performed during the [TBA]
Program Year (including service as chairman of the Board, or chairman of any
committee, or as lead director, or for any meeting fees or other fees payable to
me), shall be paid to me within 30 days following the consummation of the AGM
for such Program Year subject to my continued service as a non-employee Director
on such date, as follows (check one):

 

¨ 100% of my compensation shall be paid in Company common shares (“Shares”)

 

¨ 75% of my compensation shall be paid in Shares

 

¨ 50% of my compensation shall be paid in Shares

 

¨ 25% of my compensation shall be paid in Shares

 

¨ 0% of my compensation shall be paid in Shares

Number of Shares Issued.

I acknowledge that the number of Shares I will receive for the [TBA] Program
Year pursuant to the elections set forth herein will be determined in accordance
with Paragraph 6 of the 2010 Directors Annual Compensation Program.

Representation.

I represent, warrant, agree, acknowledge and covenant that I do not have in my
possession, and am not electing to receive common shares in lieu of cash
compensation “on the basis of” (as defined in Rule 10b5-1(b) under



--------------------------------------------------------------------------------

the Securities Exchange Act of 1934, as amended), any material nonpublic
information concerning the common shares or the business, operations or
prospects of the Company and I am making the election in good faith.

YOUR ELECTION TO RECEIVE CASH OR SHARES SHALL BE IRREVOCABLE FOR THE [TBA]
PROGRAM YEAR. YOU MUST SUBMIT YOUR ELECTION FORM TO THE COMPANY NO LATER THAN
[INSERT DATE]. If the Election Form is received later than [insert date] or no
Election Form is received, you will be deemed to have made an election to
receive your annual retainer, your meeting fees and any other fees for the [TBA]
Program Year in cash. Any fractional Shares will be paid in cash.

THIS ELECTION FORM WILL REMAIN IN EFFECT FOR THE [TBA] PROGRAM YEAR AND WILL
CONTINUE IN EFFECT FOR EACH SUBSEQUENT PROGRAM YEAR, UNLESS YOU EXECUTE A NEW
ELECTION FORM PRIOR TO THE DEADLINE FOR SUBMITTING ELECTIONS FOR SUCH PROGRAM
YEAR.

Capitalized terms not defined herein shall have the meanings given to them in
the 2010 Directors Annual Compensation Program. I have read and understood the
terms of the 2010 Directors Annual Compensation Program. I am not relying on any
representation of the Company in making the elections set forth herein.

Dated effective as of the ______ day of ___________, 20__.

____________________________

Name